UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:3/31 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Alternative Asset Allocation Fund Shares Value ($) Mutual Funds 83.0% DWS Disciplined Market Neutral Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $549,441,871) Exchange-Traded Funds 15.2% iShares S&P Global Timber & Forestry Index Fund iShares S&P U.S. Preferred Stock Index Fund Market Vectors Agribusiness Fund SPDR Barclays Capital Convertible Securities SPDR Barclays Capital International Treasury Bond Vanguard FTSE All World ex-U.S. Small-Cap Fund WisdomTree Emerging Markets Local Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $104,167,283) Cash Equivalents 1.0% Central Cash Management Fund, 0.14% (a) (b) (Cost $6,807,952) % of Net Assets Value ($) Total Investment Portfolio (Cost $660,417,106) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $714,274,646.At June 30, 2012, net unrealized depreciation for all securities based on tax cost was $35,404,538.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $33,286,232 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $68,690,770. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. FTSE: Financial Times and the London Stock Exchange SPDR: Standard & Poor's Depositary Receipt At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 9/17/2012 93 10 Year Japanese Government Bond JPY 9/10/2012 23 Federal Republic of Germany Euro-Bund EUR 9/6/2012 ) Federal Republic of Germany Euro-Schatz EUR 9/6/2012 ) Total net unrealized depreciation ) At June 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Canadian Government Bond CAD 9/19/2012 ) 10 Year U.S. Treasury Note USD 9/19/2012 ) 2 Year U.S. Treasury Note USD 9/28/2012 United Kingdom Long Gilt Bond GBP 9/26/2012 35 ) Total net unrealized depreciation ) At June 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 7/25/2012 UBS AG USD NZD 7/25/2012 UBS AG GBP USD 7/25/2012 UBS AG CHF USD 7/25/2012 UBS AG NOK USD 7/25/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty SEK USD 7/25/2012 ) UBS AG JPY USD 7/25/2012 ) UBS AG EUR USD 7/25/2012 ) UBS AG CAD USD 7/25/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Mutual Funds $ $
